              Case 4:20-cv-00188-JCH Document 28 Filed 01/19/21 Page 1 of 6




 1   JELLISON LAW OFFICES, PLLC
     36889 North Tom Darlington Drive
 2   Suite B7, Box 2800, #304
     Carefree, AZ 85377
 3   Telephone: (480) 659-4244, ext. 2
     Facsimile: (480) 659-4255
 4   E-mail: jim@jellisonlaw.com
     JAMES M. JELLISON, ESQ. #012763
 5   Attorney for Defendants
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8   Freedom Christopher Austin Pfaendler,                Case No.: 4:20-cv-00188-JCH
 9                        Plaintiff,                      DEFENDANTS’ RESPONSE TO
     vs.                                                  PLAINTIFF’S MOTION FOR LEAVE
10                                                        TO FILE FIRST AMENDED
     Town of Sahuarita, John George, Joseph A.            COMPLAINT
11   Rivera, Jess Villanueva, Shannon Collier,
     and Samuel Almodova,
12
                          Defendants.
13
14          Defendants, through counsel undersigned, respectfully submit their Response to Plaintiff’s
15   Motion for Leave to File First Amended Complaint, requesting that Plaintiff’s Motion be denied.
16          Fed.R.Civ.P. 15(a)(1) provides that “[a] party may amend its pleading once as a matter
17
     of course within 21 days after serving it, or if the pleading is one to which a responsive pleading
18
     is required, 21 days after service of a responsive pleading or 21 days after service of a motion
19
     under Rule 12(b), (e), or (f), whichever is earlier.” Otherwise, “[i]n all other cases, a party
20
     may amend its pleading only with the opposing party's written consent or the court's leave.”
21
     Fed.R.Civ.P. 15(a)(2). Plaintiff’s proposed amended complaint is beyond the 21-day period
22
     after the filing of Defendants’ Rule 12(b) motion and, thus, requires leave of court.
23
            No doubt, early motions for leave to amend are freely given when justice so requires,
24
     with liberal construction of the rule. Fed.R.Civ.P. 15(a)(2); AmerisourceBergen Corp. v.
25
26   Dialysist W., Inc., 465 F.3d 946, 951 (9th Cir. 2006). This free and liberal approach is not




                                                      1
              Case 4:20-cv-00188-JCH Document 28 Filed 01/19/21 Page 2 of 6




 1   without limitation. Dismissal without leave to amend is not an abuse of discretion where the
 2   proposed amendment would be futile. Id.; see also, Chappel v. Lab. Corp., 232 F.3d 719, 725-
 3   26 (9th Cir. 2000). Futility applies where, even with amendment, the plaintiff is unable to state
 4   a viable claim. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 339 (9th Cir. 1996). Futility of the
 5   amendment, alone, merits denial of the Motion under Rule 15. Nunes v. Ashcroft, 375 F.3d
 6
     805, 808 (9th Cir. 2004).
 7
            Notwithstanding Rule 15’s liberal allowance of amended pleadings, where the amendment
 8
     fails to meet the plausible claim standard and remains subject to dismissal, it should be disallowed.
 9
     The proposed amended complaint does not cure the deficiencies noted in this Court’s amended
10
     dismissal Order (Doc. 26), nor does it independently state plausible claims for relief.
11
     Accordingly, the filing of the amended complaint is futile, and should be disallowed.
12
            A. Plaintiff’s Proposed Amended Complaint Fails to Overcome the Facially-Pled
13             Probable Cause that Eliminates Any Claim for False Arrest, Illegal Search, or
14                                       Malicious Prosecution

15          Plaintiff’s first set of proposed amendments involve the alleged perceptions of the 911

16   dispatchers, and a conclusory statement regarding the Walmart manager’s alleged “ever-

17   changing description of his supposed interaction with Plaintiff.” (Doc. 27-1, ¶¶ 26-28; 41; 72).
18   First, the alleged perceptions of the 911 dispatchers are immaterial to the probable cause
19   provided by the Walmart manager’s direct reporting to law enforcement.                 Second, the
20   conclusory statements concerning the Walmart manager’s “ever-changing description[s]” are
21   insufficient to alter this Court’s ruling that “Plaintiff’s allegations are too vague to support a
22   conclusion that the store manager’s information was not trustworthy such that a prudent officer
23
     could not believe Plaintiff had committed a crime.” (Doc. 26, pg. 7 of 18, lls. 11 – 13).        On
24
     this latter point, it has been long-established that conclusory allegations such as this are
25
     insufficient to render plausible an implausibly alleged claim. Ashcroft v. Iqbal, 556 U.S. 662,
26
     674 (2009); Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007).          Probable cause – which



                                                      2
              Case 4:20-cv-00188-JCH Document 28 Filed 01/19/21 Page 3 of 6




 1   remains pled on the face of the proposed amended complaint – still serves to eliminate any
 2   claim where probable cause is an absolute defense, including Plaintiff’s federal and state law
 3   claims for false arrest, illegal search, and malicious prosecution. (Doc. 26, pgs. 6-11, 14 of
 4   18).
 5          B. Plaintiff’s Proposed Amended Complaint Fails to Allege Additional Facts That
 6                       Would Change This Court’s Ruling on Plaintiff’s Failure to
                                 Reasonably/Thoroughly Investigate Claim
 7
            Plaintiff’s second set of proposed changes alleges that Walmart’s video surveillance
 8
     footage would have been readily available to Defendants and then, in pure conclusory fashion,
 9
     alleges that Defendants would have known of the availability of the surveillance footage since
10
     Walmart “is one of the biggest employers” in the community. (Doc. 27-1, ¶¶ 44, 45). There
11
     is, however, no allegation that either Walmart or the Plaintiff suggested that the surveillance
12
13   footage would dispute the manager’s account, or made a request that law enforcement

14   personnel review the footage because it might tend to exculpate Plaintiff of the trespass

15   allegation. (Id.). This Court has already, correctly, ruled that Defendants had no “affirmative

16   duty to [] plaintiff to investigate a crime in a particular way,” that the alleged “failure to
17   investigate a crime does not rise to the level of a violation of any constitutional rights,” and
18   that, in any event, the failure to plausibly state an underlying constitutional claim results in a
19   necessary failure “to state a constitutional claim based on the adequacy of Defendants’
20   investigation.” (Doc. 26, pgs. 11-12 of 18).
21          C. Plaintiff’s Singular Assertion That Lt. Almodova Cited Active Shooter Training
22                 To Explain the Officers’ Reaction to the Situation Does Not Transform
                   An Implausibly Pled Failure to Train Case into a Plausibly Pled Claim.
23
            Plaintiff’s proposed amended complaint adds the allegation that “Lt. Almodova
24
25   specifically cited [for the news article] the active shooter training when explaining the officers’

26   reaction to the situation that resulted in Plaintiff’s unconstitutional arrest and prosecution” in




                                                     3
                Case 4:20-cv-00188-JCH Document 28 Filed 01/19/21 Page 4 of 6




 1   support of his Failure to Train and/or Supervise claim. (Doc. 27-1, ¶ 107). But, this Court has
 2   already held that providing active shooter training does nothing to show insufficient training.
 3   (Doc. 26, pgs. 13-14 of 18).      First, even with this allegation, the claim fails because the
 4   amended complaint still states, on its face, facts supporting probable cause – an absolute
 5   defense to claims for unconstitutional arrest and prosecution. See, City of L.A. v. Heller, 475
 6
     U.S. 796, 799 (1986) (per curiam) (municipalities cannot be held liable when their officials
 7
     have inflicted no constitutional injury); Yousefian v. City of Glendale, 779 F.3d 1010, 1016 (9th
 8
     Cir. 2015) (same).     Second, the allegation simply does not cure the deficiency already
 9
     recognized by this Court – namely, how a failure to train claim can be plausibly be supported
10
     by a municipality’s decision to provide additional training to its personnel. (Doc. 26, pgs. 13-
11
     14 of 18).
12
              D. Plaintiff’s Additional Allegations Regarding Lt. Almodova Are Insufficient to
13                  Transform Plaintiff’s Implausible Defamation Claim Into a Plausible
14                                   False Light Invasion of Privacy Claim

15            Although Plaintiff’s LRCiv. 15.1 “strike-outs” do not show it – Plaintiff attempts to

16   transform his Count IX Defamation claim into a Count IX False Light Invasion of Privacy

17   claim.    Plaintiff seeks to do this by citing purely conclusory statements that Lt. Almodova
18   “caused information to be published about [Plaintiff], a private citizen, that painted him in a
19   false light” and that he provided information to the “news media in reckless disregard of the
20   falsity of the information.” (Doc. 27-1, ¶¶ 118-119).
21            False light invasion of privacy is recognized in Arizona as a tort separate from
22   defamation. See Godbehere v. Phoenix Newspapers, Inc., 162 Ariz. 335, 340 (1989). The
23
     distinction between defamation and false light invasion of privacy is, however,
24
     subtle. Id. To establish a claim for false light invasion of privacy, a plaintiff must show (1)
25
     the defendant, with knowledge of falsity or reckless disregard for the truth, gave publicity to
26
     information placing the plaintiff in a false light, and (2) the false light in which the plaintiff



                                                     4
              Case 4:20-cv-00188-JCH Document 28 Filed 01/19/21 Page 5 of 6




 1   was placed would be highly offensive to a reasonable person in the plaintiff's position. Id. at
 2   338, 340 (quoting Restatement § 652E).       The only allegation that Plaintiff offers to support
 3   this claim is that Almodova, in some way, either “likened Plaintiff to a copycat mass shooter,”
 4   (Doc. 27-1, ¶ 62), or “intimated that Plaintiff was a copycat mass shooter.” (Doc. 27-1, ¶ 118).
 5   This allegation lacks factual content and, like others offered by Plaintiff, are mere conclusions
 6
     that do not state a plausible claim. See, Iqbal, supra.; Sanders, supra. Additionally, the news
 7
     article referenced by Plaintiff does not liken Plaintiff to a “copycat mass shooter,” or even
 8
     intimate he is one; but was a comment on how he, Almodova, responded to the Walmart report:
 9
     “Just a strange call … after this weekend [of the El Paso mass shooting], people had more of a
10
     heightened sense.” “You never know when you are going to start having copycats . . . I was
11
     on during this time and heard the radio traffic … my sense of awareness went up.” (Doc. 18-
12
     2).
13
                  E. Plaintiff’s Amendments Have No Impact on This Court’s Ruling
14
                          Regarding Intentional Infliction of Emotional Distress
15
            None of the limited facts and conclusions incorporated into the proposed amended
16
     complaint change the basic facts of what occurred on August 6, 2019, and the resulting
17
     prosecution. Plaintiff’s additions do nothing to alter this Court’s ruling that “Plaintiff alleges
18
     no facts to support a conclusion that Defendants intended to cause emotional distress or
19
     recklessly disregarded the near certainty that such distress would result from their conduct.”
20
     (Doc. 26, pg. 17 of 18).
21
                                               F. Conclusion
22
            Plaintiff’s proposed amended complaint is something of a curiosity – it does not remove
23
24   allegations that support probable cause and adds nothing but irrelevant facts or conclusory

25   allegations. It is futile precisely because it adds nothing that changes this Court’s December

26   18, 2020 Amended Order. Plaintiff’s Motion, therefore, should be denied.




                                                     5
              Case 4:20-cv-00188-JCH Document 28 Filed 01/19/21 Page 6 of 6




 1         DATED this 19th day of January, 2021.
 2                                           JELLISON LAW OFFICES, PLLC
 3
 4                                           By: s/ James M. Jellison
                                             James M. Jellison
 5                                           Attorneys for Defendants
 6                          CERTIFICATE OF FILING AND SERVICE
 7          I hereby certify that on January 19, 2021, I electronically transmitted the attached
     document to the Clerk’s office using the CM/ECF system for filing and for service on the
 8   following registrants:
 9
     Richard M. Wintory
10   1 South Church Avenue, Suite 1200
     Tucson, Arizona 85701
11   Richard.Wintory@nextchapterlaw.net
     Attorney for Plaintiff
12
13   s/James M. Jellison

14
15
16
17
18
19
20
21
22
23
24
25
26




                                                   6
